Citation Nr: 0937527	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  
Jurisdiction over this case was subsequently transferred to 
the VARO in Boston, Massachusetts, and that office forwarded 
the appeal to the Board.

In December 2007, the Veteran and his wife testified during a 
hearing at the Boston RO before the undersigned; a transcript 
of that hearing is of record.  In April 2008, the Board 
remanded the claims to the RO, via the Appeals Management 
Center (AMC).  In August 2009, the AMC granted service 
connection for right ear hearing loss and for tinnitus.  As 
these decisions constitute a full grant of the benefits 
sought regarding these disabilities, these issues are not 
before the Board.  In an August 2009 supplemental statement 
of the case, the AMC continued the denial of the claim for 
service connection for left ear hearing loss.



FINDING OF FACT

The Veteran's left ear hearing loss is not etiologically 
related to his in-service noise exposure or anything else in 
service, and sensorineural hearing loss cannot be presumed to 
be so related.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3,307, 3.309, 
3.385 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In an April 2006 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for hearing loss.  This letter, as well a 
June 2006 pre-rating letter, also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the April and 
June 2006 letters complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the April 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, and all of the identified 
post-service private treatment records.  In addition, the 
Veteran was afforded a June 2008 VA examinations as to the 
etiology of his hearing loss, and the VA examiner prepared an 
April 2009 addendum reiterating her conclusions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for left ear 
hearing loss is thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system including sensorineural hearing loss, 
are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

February and June 2003 Fallon clinic audiological evaluation 
reports as well as the June 2008 VA audiological examination 
report indicate that the Veteran has left ear hearing loss 
under 38 C.F.R. § 3.385.  In addition, the Veteran has stated 
that he experienced in-service noise exposure from airplane 
engines as a combat information monitor, and this testimony 
is credible and consistent with his service records.   
Notwithstanding such exposure, however, the Veteran's claim 
for service connection for left ear hearing loss must be 
denied, for the following reasons.

The Veteran's service treatment records do not contain any 
notations regarding complaints, treatment, or diagnoses of 
hearing loss or hearing-related disability.  On the 
enlistment examination, audiometric readings indicating that 
the auditory threshold in each of the frequencies 500, 1000, 
2000, and 3000 Hertz, was 5 decibels, and the auditory 
threshold at the 4000 frequency was 0 decibels.  

The March 1970 separation examination report includes 
audiometric readings indicating that the auditory threshold 
in each of the frequencies 1000, 2000, and 3000 Hertz, was 10 
decibels and the auditory threshold in each of the 
frequencies 500 and 4000 Hertz was 15 decibels.  On both the 
enlistment and separation examinations, the auditory 
threshold at the 6000 Hz frequency was 25.  Thus, while the 
Veteran's left ear hearing worsened slightly at some of the 
frequencies, he did not meet the criteria for his hearing to 
be considered a disability as defined by VA regulation.  The 
Veteran testified during the Board hearing that he did not 
have problems with his hearing in service, but, rather, 
afterwards.  See Hearing transcript, p. 3.

The first clinical evidence of left ear hearing loss appears 
to be in a December 2000 treatment note of Dr. Babineau, 
which indicated there was hearing loss with tinnitus.  Dr. 
Babineau's December 2002 treatment note specifically 
indicated left ear hearing loss, in connection with a 
November 2002 episode of vertigo.  While the absence of in-
service evidence of hearing loss is not fatal to a claim for 
that disability, see Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), the absence of any clinical evidence of hearing loss 
for decades after service weighs against a finding that the 
Veteran's hearing loss was present in service or that his 
sensorineural hearing loss manifested during the potentially 
applicable one-year presumptive period.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Moreover, as noted, the Veteran indicated that he did not 
have hearing problems in service.  As to when he began having 
hearing difficulties, the Veteran testified during the 
December 2007 Board hearing that he first noticed hearing 
loss about 10 or 11 years prior to the Board hearing, which 
would be in approximately 1996, decades after service.  He 
wrote in a May 2006 communication that his hearing had 
progressively deteriorated since discharge from service.  

While the Veteran is competent to report when he began having 
difficulty hearing, VA regulations provide specific criteria 
that must be met to establish hearing loss and those criteria 
are dependent upon testing by an audiologist.  The Veteran 
would not be competent, absent such testing, to say that he 
met these criteria.

The only medical opinion as to the etiology of the Veteran's 
left ear hearing loss is that of the June 2008 VA examiner.  
Dr. Babineau's December 2002 treatment note indicated that 
there was left ear hearing loss in connection with an episode 
of vertigo, and his February 2003 treatment note indicated a 
cerebella CVA (cerebral vascular accident).  

A subsequent audiological evaluation report from Fallon 
clinic in February 2003 indicates that the Veteran suffered 
sudden total left ear hearing loss along with vertigo and had 
since been diagnosed with a cerebellar stroke, and a June 
2003 Fallon clinic audiological evaluation report indicated 
that the Veteran stated that his hearing loss resulted from a 
stroke.  Neither Dr. Babineau nor the audiologist who 
performed the February and June 2003 audiological evaluations 
specifically opined as to the cause of the Veteran's left ear 
hearing loss.

In contrast, the June 2008 VA examiner, after examining the 
Veteran and reviewing the claims file, concluded that the 
question of why the Veteran has left ear hearing loss could 
not be resolved without resort to speculation.  She noted the 
normal hearing findings other than at 6000 Hz (which were 
identical at enlistment and separation) and the indication of 
sudden hearing loss in the left ear in the private treatment 
records (which she contrasted with right ear hearing findings 
that warranted the conclusion that the Veteran's right ear 
hearing loss was related to service).  

In an April 2009 addendum, the VA examiner reiterated her 
conclusion that the issue of the etiology of the Veteran's 
left ear hearing loss could not be resolved without resort to 
speculation, based on the normal separation hearing findings 
other than at 6000 Hz and the indication in the private 
treatment records of a sudden loss in left ear hearing loss.  
As the June 2008 VA examiner, an audiologist, explained the 
reasons for her conclusion in light of an accurate 
characterization of the evidence of record, her opinion is 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Moreover, neither the Veteran nor his representative has 
identified or alluded to contrary medical evidence or 
opinion.

In addition, although the June 2003 treatment note indicated 
that the Veteran attributed his hearing loss to a stroke, the 
Veteran wrote in a May 2006 statement that, based on the 
progressive loss of hearing since service, he was certain 
that his hearing loss was the direct result of the drone of 
airplane engines for extended periods of time.  While a 
Veteran may, in some circumstances, opine on questions of 
etiology, see Shinseki v. Davidson, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009), the Veteran has made 
conflicting statements with regard to whether he has 
experienced a continuity of symptomatology.  

Even during the course of the current appeal he has testified 
that his symptoms were observed long after service, while at 
other times suggesting that the symptoms had been present 
since service.  Given these conflicts and the fact that there 
is no contemporaneous evidence of continuity, the evidence is 
against finding a continuity of symptoms since service.  

To the extent the Veteran argues that his left ear hearing 
loss is related to his in-service noise exposure, his 
statements do not constitute competent evidence of such a 
relationship.  Even assuming arguendo that they were 
competent, his opinion would be of less probative value than 
that of the audiologist who performed the June 2008 VA 
audiological examination.  The examiner has no personal stake 
in the outcome of the case, and has more expertise than the 
Veteran.

Thus, the evidence indicates that the Veteran did not have a 
hearing loss disability for VA purposes until after the one-
year presumptive period or for many years thereafter, and the 
most probative opinion as to the etiology of his left ear 
hearing loss indicated that this etiology could not be 
identified without resort to speculation.  The preponderance 
of the evidence is thus against the claim for service 
connection for left ear hearing loss.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


